PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/227,774
Filing Date: 20 Dec 2018
Appellant(s): Medtronic, Inc.



__________________
MATTHEW C. GOEDEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellants arguments can be summarized as following:
Argument 1 - The prior art combination does not teach “a controller configured to deliver cardiac therapy directly to the left ventricle in the basal region, septal region, or basal-septal region”. Appellant asserts that Thompson et al. (US 2006/0161221, hereinafter Thompson’221) simply does not teach or suggest this feature. (pp. 7-8 of the Brief)
Argument 2 - (Hypothetically) it could be understood that since Thompson’221 describes delivering pacing therapy using conventional pacing leads, the controller and processing circuitry could be configured to delivery therapy directly to the basal, septal, or basal-septal region of the left ventricular myocardium. However, Appellant asserts that these targets are wholly unconventional locations for stimulation, and therefore knowledge of cardiac therapy generally does not teach or suggest delivery to such a specific area. Appellant attempts to differentiate the instant claims from Thompson’211 by stating that Thompson’211 stimulates the interventricular septum from the right ventricle, and stimulates the left ventricle free wall, which Appellant asserts is a different target from any of the alternatively presented basal region, septal region, or basal-septal region. (pp. 9-10 of the Brief)
Argument 3 - The additionally cited references to Peacock, Gutfinger, Pei, and Doerr fail to remedy the deficiency. As with Thompson’211, Appellant argues that Peacock shows location of the LV electrode in the free wall, and therefore does not delivery therapy to a basal, septal, or basal-septal region of the LV. Appellants comments regarding Gutfinger, Doerr, and Pei as they pertain to the argued limitation of a controller configured to provide stimulation of the basal, septal, or basal-septal region of the LV are considered moot as none of those references were relied upon to teach the argued limitation. (pp. 11-12 of the Brief)
Argument 4 - The prior art does not teach or suggest “a tissue-piercing electrode implantable through a patient’s right atrium from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body”. Appellant’s arguments appear to rely on the premise that Thompson’211 does not possess this functional route of implantation as an inherent characteristic. Appellant asserts that neither extrinsic evidence nor a rationale has been provided to make clear how such an implantation would be necessarily present in the leads of Thompson’211, and thus inherency has not been established. (pp. 13-15 of the Brief)
Argument 5 - The additional references to Peacock, Gutfinger, Pei, and Doerr fail to remedy the deficiency of describing the functional route of implantation (“implantable through a patient’s right atrium from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body”), wherein Appellant addresses the secondary references only individually and not in consideration of their combination as a whole. i.e. Appellant’s argument appears to be that since none of Thompson’211 or the secondary references teach the entirety of the argued functional limitation individually, the combination must also not teach the limitation even when considered as a whole. (pp. 16-17 of the Brief)
Argument 6 - Dependent claims 2, 4-10, 12, and 14-20 rise or fall with the arguments pertaining to claim 1 above. (p. 18 of the Brief)

	Regarding Argument 1, the argument has already been previously discussed in both the Final Rejection filed 6 December 2021 and the Advisory Action filed 18 February 2022. The Board is directed to e.g. the final paragraph of the Advisory action and paragraph 12 of the Final Rejection which cites e.g. paragraphs [0016], [0017], [0054], [0059], [0062], [0065], [0068], and [0097] as well as claims 36, 37, 39 and 40 as pertaining to the disclosure of a controller and stimulation of the LV myocardium at one of the basal region, septal region, or basal-septal region. It is evident from such citations that Thompson’211 relates to a cardiac resynchronization therapy device and that such devices provide coordinated pacing stimulation to the interventricular septum and the left ventricular free wall. Thompson’211 performs such stimulation in further coordination with accelerometer-based cardiac wall position detectors. [0067] of Thompson’211, also cited in paragraph 12 of the final pertaining to the therapy circuitry, explicitly recites that there is a pacing system controller working in coordination with the positional sensors, with the stimulation controller optimizing pacing timing and electrode selection. Figs. 1-3, 8A-C and 8F, also cited in paragraph 12 of the Final Rejection, also clearly show stimulating electrodes being located in at least the basal region of the left ventricle (e.g. accelerometers 6, wherein [0022] states that the term “accelerometer” includes within its meaning existing electrodes and wherein such electrodes are used for stimulation in e.g. paragraph [0039]).
	Regarding Argument 2, it is noted that the argument is based on a hypothetical position which was not actually relied upon in the rejection (the controller of Thompson’211 could be configured to delivery therapy directly to the basal, septal, or basal-septal region of the left ventricular myocardium, whereas the rejection as supported above with respect to Argument 1 is based on the position that Thompson’211 already discloses a controller that is so configured) and is thus considered to be moot. Nonetheless, the argument is premised on two statements that are newly presented in the Brief and are worth consideration as they are seen as clarifying Argument 1 above. 
Firstly, Appellant asserts that the left ventricular basal region, septal region, or basal-septal region are wholly unconventional locations for stimulation. This is seen as insufficient in two regards. Appellants assertion is an opinion statement, and it is well established that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. (MPEP 2145). Additionally, numerous of the reference cited on the record disclose stimulation of the left ventricular septal wall (US 2004/0230283 A1 to Prinzen et al.; US 2010/0069983 A1 to Peacock, III et al.; US 2012/0271369 A1 to Ollivier) and the base of the left ventricle (US 2008/0183072 A1 to Robertson et al. discloses delivery of an electrode to the base of the left ventricle via the superior vena cava; US 2004/0230236 A1 to Struble et al.), and it would thus be incorrect to suggest that these are in any way unconventional or unknown locations for cardiac stimulation.
Secondly, Applicant appears to assert that stimulation of the left ventricular free wall is different than stimulation of the left ventricular basal region, i.e. the free wall and basal region of the left ventricle are mutually exclusive. This is not seen to be the case based on the known physiology of the heart. Appellant shows a top-down map of a heart showing the left ventricle and basal areas, which it can be seen extend around the entire perimeter of the left ventricle as areas 1-6 are all considered basal. Appellant provides no further definition of the basal area, or further guidance on what would delineate or differentiate the basal region of the LV from the free wall of the LV (the free wall is in fact never mentioned by name to suggest that it is different from the basal region). For illustrative purposes, two additional graphics depicting a more complete representation of the cardiac anatomy are herein provided:

    PNG
    media_image2.png
    687
    896
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    686
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    606
    539
    media_image4.png
    Greyscale

As can be appreciated from these images, the basal region of the left ventricle extends around the entirety of the ventricle, and is generally outlined as the region of the LV most proximate to the mitral valve and atrio-ventricular notch. When we again consider Figs. 1-3 of Thompson’211 as cited, it is clear that at least the electrodes (6) are located in the basal region of the left ventricle to meet the claim.
	Argument 3 is considered moot as Thompson’211 has been shown to disclose the argued limitation of “a controller configured to deliver cardiac therapy directly to the left ventricle in the basal region, septal region, or basal-septal region”.
Regarding Argument 4, Appellant appears to be conflating the factual basis for inherency of a physical or structural limitation with what is necessary or sufficient to show anticipation or obviousness of a functional limitation. This argument has previously been addressed in paragraphs 2-6 of the Final Rejection, to which the Board is directed. It is well understood that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Notably, the legal and factual basis of this conclusion is based on the prior art as it is already structurally disclosed, not a determination of inherency wherein the it must be determined that the prior art necessarily possesses the method or function. Further, as pointed out in MPEP 2114 to which Appellant refers, once the examiner establishes the a prima case of anticipation or obviousness (which it is herein asserted the Final Rejection has successfully done), the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). Appellant has made no attempt to show, by evidence or citation, that Thompson’211 is actually not “implantable through a patient’s right atrium from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body”. Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Clearly, the functional and physiological route through which an electrode/lead might be implanted represents a manner in which the claimed apparatus is intended to be employed and does not weigh structurally on what the apparatus is rather than what it does. The intended use, as previously indicated, pertains to the desired route of implantation, which but for the potential sizing of the device (which is expressly met by Thompson’211) does not provide any further structural limitation on the claims.
Regarding Argument 5, as before Appellant’s arguments are made against each of Peacock, Gutfinger, and Doerr individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant appears to argue only that each of the references individually does not teach all of the above contested limitation of being “implantable through a right atrium from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body positioned in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient’s heart”. It is noted that it is the combination of the references, when considered as a whole, which motivates modification to arrive at the claimed intended use. (see paragraph 8 of the Final Rejection, as well as paragraphs 15-16 which detail how the combination of references as a whole arrive at the desired functional delivery route. As a brief summary, Thompson’211 discloses delivery of a left ventricular stimulation lead through the coronary sinus. Peacock’983 teaches the same, as well as that it is a desirable and beneficial alternative to instead place a helical tissue-piercing stimulating electrode through the interventricular septum to the LV basal tissue. Thus the combination of Thompson’211 with Peacock’983 differs from the argued limitation only in that it provides for implantation through the interventricular septum rather than the right atrial endocardium (i.e. the inter-atrial septum). To remedy this, the Final Rejection further combines Gutfinger’102, which teaches that it is known to be able to provide transseptal delivery of a lead to access the left side of the heart with an ultimate target of the LV tissue with alternate equivalent methods that provide the access through either the inter-atrial septum or the interventricular septum. As such, Gutfinger’102 teaches delivery through the inter-atrial septum (and therefore the right atrial endocardium) as an alternate equivalent to the inter-ventricular method taught by Peacock’983. Likewise Doerr’284 discloses that access to the left ventricle can be achieved via puncture of either the atrial septum or the ventricular septum as alternate equivalents. Likewise Pei’033 teaches that it is known to place left ventricular stimulation electrodes through puncture of the interatrial septum as a known equivalent to either coronary sinus placement or interventricular septal puncture. In simpler terms, Gutfinger’102, Doerr’284, and Pei’033 each teaches that it is okay to transition from the right side of the heart to the left side of the heart at the atrial level rather than at the ventricular level. This shift, as it would readily be understood by a person of ordinary skill in the art, would physiologically relate to access from the triangle of Koch region (which is in the right atrium) through the right atrial endocardium (i.e. the interatrial septum) and central fibrous body (the fibrous tissue adjacent the triangle of Koch and the interatrial septum) to meet the claim. 
Regarding Argument 6, it is agreed that the status of dependent claims 2, 4-10, 12, and 14-20 should rise or fall with the decision on the arguments refuted above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792  

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.